Citation Nr: 1438889	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2009.  A transcript of the hearing is associated with the claims file.

The Board remanded the case for further development in September 2009, and it has since been returned for appellate review.

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and major depressive disorder.  However, in a June 2011 rating decision, the RO granted service connection for PTSD with depression.  Therefore, the issues no longer remain on appeal, and no further consideration is necessary.  

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals updated treatment records and recent rating decisions regarding an increased rating claim for PTSD and service connection and increased rating claims for bilateral heel spurs.  Any additional documents are either irrelevant to the present appeal or duplicative of documents already contained within the paper claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran is currently service connected for PTSD and depression (30 percent); supraventricular tachycardia (30 percent); a lumbar strain with degenerative changes (20 percent); hypertension (10 percent); a left heel spur (10 percent); left sciatica radiculopathy (10 percent); glaucoma (10 percent); a gastric ulcer and gastroesophageal reflux disease (GERD) (10 percent); a right heel spur with plantar fasciitis (10 percent); and erectile dysfunction (noncompensable).  His combined evaluation is 80 percent.  However, the Veteran has not been afforded a VA examination to determine the combined effect of his disabilities on his employability.

It also appears that the claims file does not contain any VA medical records dated since June 2011.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should secure any relevant and outstanding VA medical records dated from June 2011 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the combined effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
 
The examiner should discuss the functional impairment caused solely by the Veteran's service-connected disabilities.  He or she should also address the combined effect of those disabilities on his ability to engage in any type of full-time employment.  

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

